DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 8/18/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 8/18/2022. In particular, the scope of original Claim 21 has been narrowed and therefore,  the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 21, 33, 37, 41, 45, 49, and 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al (US 2012/0316342).

Regarding claim 21, Baba et al discloses the following compound (Abstract – (I):

    PNG
    media_image1.png
    387
    441
    media_image1.png
    Greyscale
,
where the groups R2 to R9 are H ([0027]); and R1 is an aryl which can be substituted with and aryl ([0024]). As examples of aryl the reference discloses groups such as phenyl and anthracenyl ([0024] and [0066]). Accordingly, the disclosure of the reference encompasses a phenyl substituted with an anthracenyl group.
From the above, the reference discloses a compound given by recited Formula (II), i.e.

    PNG
    media_image2.png
    167
    366
    media_image2.png
    Greyscale
,
where X is CR1; R1 is H; and L1 is a phenyl.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 33, Baba et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound given by Formula (IIa), i.e.

    PNG
    media_image3.png
    210
    582
    media_image3.png
    Greyscale
,
where L1 is phenyl; and the recited integers k and m are zero (0).

Regarding claim 37, Baba et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a formulation comprising the disclosed compound, i.e. pharmaceutical formulations in the form of capsules comprising liquid carriers such as oil and fat, i.e. solvents. ([0139]).

Regarding claim 49, Baba et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound encompassed by Formula (II-1).

Regarding claim 52, Baba et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound encompassed by Formula (II-1a), i.e.

    PNG
    media_image4.png
    218
    340
    media_image4.png
    Greyscale
,
where L1 is a phenyl group and the integer m and p are zero (0).

Regarding claim 41, Baba et al discloses the following compound (Abstract – (I):

    PNG
    media_image1.png
    387
    441
    media_image1.png
    Greyscale
,
where the groups R2 to R9 are H ([0027]); and R1 is an aryl which can be substituted with and aryl ([0024]). As examples of aryl the reference discloses groups such as phenyl and anthracenyl ([0024] and [0066]). Accordingly, the disclosure of the reference encompasses a phenyl substituted with an anthracenyl group.
From the above, the reference discloses a compound given by the following formula i.e.

    PNG
    media_image2.png
    167
    366
    media_image2.png
    Greyscale
,
where X is CR1; R1 is H; and L1 is phenyl. It is noted that the in the present claim Formula (Ia), i.e.

    PNG
    media_image5.png
    168
    379
    media_image5.png
    Greyscale
,
requires a phenanthrene group, while the reference discloses a compound with an anthracene group. Thus, the reference discloses an isomer of that claimed - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in the reference, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 45, Baba et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a formulation comprising the disclosed compound, i.e. pharmaceutical formulations in the form of capsules comprising liquid carriers such as oil and fat, i.e. solvents. ([0139]).

Regarding claim 51, Baba et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses an isomer of recited Formula (Ia-1), i.e.

    PNG
    media_image6.png
    208
    368
    media_image6.png
    Greyscale
,
where L1 is a phenyl group and the integers m and n are zero (0).

Claims 36 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al (US 2012/0316342) as applied to claims 21, 33, 37, 41, 45, 49, and 51-52 above, and in view of the evidence presented in Janssen et al (US 2002/0197372).

The discussion with respect to Babe et al as set forth in Paragraph 6 above is incorporated here by reference.

Regarding claim 36, Baba et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a composition comprising the disclosed compound, i.e. a tablet comprising the disclosed compound and corn starch ([0139]). While the reference does not disclose corn starch as a matrix material, as evidenced by Paragraph [0008] of Janssen et al, corn starch is a matrix material.

Regarding claim 44, Baba et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a composition comprising the disclosed compound, i.e. a tablet comprising the disclosed compound and corn starch ([0139]). While the reference does not disclose corn starch as a matrix material, as evidenced by Paragraph [0008] of Janssen et al, corn starch is a matrix material.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Baba et al (US 2012/0316342) as applied to claims 21, 33, 37, 41, 45, 49, and 51-52 above, and in view of Christoffersen et al (US 2006/0118612).

The discussion with respect to Babe et al as set forth in Paragraph 6 above is incorporated here by reference.

Regarding claim 39, Baba et al teaches all the claim limitations as set forth above. While the reference discloses administration of the disclosed compound ([0145]), the reference does not disclose an electronic device comprising the disclosed compound as recited in the present claims.
Christoffersen et al discloses that the there is a general trend to miniaturization of electronic devices including medication delivery device so that there are easy to carry and discreet to use ([0015]).
Accordingly, it would have been obvious to utilize an electronic medication delivery device as disclosed by Christoffersen et al to administer the compound disclosed by Baba et al in order with a reasonable expectation of success.

Claims 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Baba et al (US 2012/0316342) in view of the evidence presented in Church et al (US 2002/0128579).

Regarding claim 53, Baba et al discloses the following compound (Abstract – (I):

    PNG
    media_image1.png
    387
    441
    media_image1.png
    Greyscale
,
where the groups R2 to R9 are H ([0027]); and R1 is an aryl which can be substituted with and aryl ([0024]). As examples of aryl the reference discloses groups such as phenyl and anthracenyl ([0024] and [0066]). Accordingly, the disclosure of the reference encompasses a phenyl substituted with an anthracenyl group.
From the above, the reference discloses a compound given by recited Formula (II), i.e.

    PNG
    media_image2.png
    167
    366
    media_image2.png
    Greyscale
,
where X is CR1; R1 is H; and L1 is a phenyl.
Additionally, the reference discloses a composition comprising the disclosed compound, i.e. a tablet comprising the disclosed compound and corn starch ([0139]). While the reference does not disclose corn starch as a host material, as evidenced by Paragraph [0034] of Church et al, corn starch is a host material.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 54, Baba et al discloses the following compound (Abstract – (I):

    PNG
    media_image1.png
    387
    441
    media_image1.png
    Greyscale
,
where the groups R2 to R9 are H ([0027]); and R1 is an aryl which can be substituted with and aryl ([0024]). As examples of aryl the reference discloses groups such as phenyl and anthracenyl ([0024] and [0066]). Accordingly, the disclosure of the reference encompasses a phenyl substituted with an anthracenyl group.
From the above, the reference discloses a compound given by the following formula i.e.

    PNG
    media_image2.png
    167
    366
    media_image2.png
    Greyscale
,
where X is CR1; R1 is H; and L1 is phenyl. It is noted that the in the present claim Formula (Ia), i.e.

    PNG
    media_image5.png
    168
    379
    media_image5.png
    Greyscale
,
requires a phenanthrene group, while the reference discloses a compound with an anthracene group. Thus, the reference discloses an isomer of that claimed - compounds having the same radicals in physically different positions on the same nucleus, and the courts have held, as found in In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977), that compounds which are isomers “are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties”.
            In light of the case law cited above, it therefore would have been obvious to one of ordinary skill in the art that the compound disclosed in the present claims is but an obvious variant of the compound disclosed in the reference, and thereby one of ordinary skill in the art would have arrived at the claimed invention. 
Additionally, the reference discloses a composition comprising the disclosed compound, i.e. a tablet comprising the disclosed compound and corn starch ([0139]). While the reference does not disclose corn starch as a host material, as evidenced by Paragraph [0034] of Church et al, corn starch is a host material.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Allowable Subject Matter
Claims 35 and 43 are allowable over the “closest” prior art Baba et al (US 2012/0316342) for the following reasons.

Regarding claims 35 and 43, Baba et al discloses the following compound:

    PNG
    media_image1.png
    387
    441
    media_image1.png
    Greyscale
.
However, the reference does not disclose or suggest an oligomer, polymer, or dendrimer comprising the disclosed compound as required in claims 35 and 43.

Claims 40 and 48 are allowable over the “closest” prior art Baba et al (US 2012/0316342) and Christoffersen et al (US 2006/0118612) for the following reasons.

Regarding claims 40 and 48, Baba et al discloses the following compound:

    PNG
    media_image1.png
    387
    441
    media_image1.png
    Greyscale
.
However, the reference does not disclose or suggest a device such as an organic electroluminescent device , organic integrated circuit, etc. comprising the disclosed compound as required by claims 40 and 48.

Christoffersen et al discloses that there is a general trend to miniaturization of electronic devices including medication delivery device so that there are easy to carry and discreet to use. However, the reference does not disclose that the device is s an organic electroluminescent device , organic integrated circuit, etc. comprising the disclosed compound as required by claims 40 and 48.

In light of the above, it is clear that Baba et al and Christoffersen et al, either alone or in combination do not disclose or suggest the device comprising the compound as required by claims 40 and 48.

Claim 38, 46-47, 55, and 56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

If written as indicated above, claims 38, 46, and 55-56 would be allowable over the “closest” prior art Baba et al (US 2012/0316342) for the reasons set forth below.

Regarding claims 38 and 46, Baba et al discloses a process of preparing the compound:

    PNG
    media_image1.png
    387
    441
    media_image1.png
    Greyscale
,
by the following scheme:

    PNG
    media_image7.png
    188
    249
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    163
    224
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    158
    220
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    139
    169
    media_image10.png
    Greyscale

which is not the process recited in claims 38 and 46. That is, claims 38 and 46 require a coupling reaction between the aromatic or heteroaromatic valerolactam unit with an aromatic or heteroaromatic unit having at least three (3) fused rings, while Baba et al discloses a ring closing reaction and the reference does not disclose or suggest the coupling reaction as required by the claims.

	Regarding claims 55-56, Baba et al discloses a composition comprising the compound:

    PNG
    media_image1.png
    387
    441
    media_image1.png
    Greyscale
,
and starch. However, the reference does not disclose or suggest that the composition comprises fluorescent emitters, phosphorescent emitters, etc. as required by the composition recited in claims 55 and 56.

Response to Arguments
Applicant's arguments filed 8/18/2022 have been fully considered but they are not persuasive. 

Applicants argue that L1 is no longer a single bond and Baba et al does not disclose the compound as recited in the amended claims.  However, as set forth in the rejection above, Baba et al discloses the following compound:


    PNG
    media_image1.png
    387
    441
    media_image1.png
    Greyscale
,
where the groups R2 to R9 are H ([0027]); and R1 is an aryl which can be substituted with and aryl ([0024]). As examples of aryl the reference discloses groups such as phenyl and anthracenyl ([0024] and [0066]). Accordingly, the disclosure of the reference encompasses a phenyl substituted with an anthracenyl group.
From the above, the reference discloses a compound given by recited Formula (II), i.e.

    PNG
    media_image2.png
    167
    366
    media_image2.png
    Greyscale
,
where X is CR1; R1 is H; and L1 is a phenyl.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767